                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 MARLOW SHELTON MCDONALD,                          Case No. 18‐CV‐3099 (PJS/TNL)

                      Petitioner,

 v.                                                             ORDER

 JEFF TITUS, Warden, Rush City
 Correctional Facility, Minnesota

                      Respondent.

       Zachary A. Longsdorf, LONGSDORF LAW FIRM, PLC, for petitioner.

       Susan B. Devos, BLUE EARTH COUNTY ATTORNEY’S OFFICE; and
       Matthew Frank, MINNESOTA ATTORNEY GENERAL’S OFFICE, for
       respondent.

       Petitioner Marlow Shelton McDonald was convicted by a jury in state court for

committing a first‐degree drug offense, a second‐degree drug offense, a third‐degree

drug offense, two firearm offenses, and the offense of fleeing from a peace officer. State

v. McDonald, No. A15‐0268, 2016 WL 596222, at *1 (Minn. Ct. App. Feb. 16, 2016). After

the jury found that McDonald had five or more prior felony convictions and that his

crimes were committed as part of a pattern of criminal conduct, the state court

sentenced McDonald to consecutive sentences of 316 months for the first‐degree drug

offense and 12 months and 1 day for fleeing a peace officer (and to concurrent sentences

for the other offenses). Id. at *1‐2. His convictions and sentences were affirmed on

direct appeal. Id. at *9‐10; ECF No. 11‐8.
         After McDonald’s direct appeal concluded, the Minnesota Drug Sentencing

Reform Act (“DSRA”) took effect. 2016 Minn. Laws ch. 160. The DSRA increased the

weight thresholds for first‐degree drug offenses and generally reduced the sentencing

guidelines for drug offenses. The Minnesota Supreme Court held that the increased

weight thresholds applied only to crimes committed after the effective date of the

DSRA, State v. Otto, 899 N.W.2d 501 (Minn. 2017), but that the reduced sentencing

guidelines applied to convictions that were not final on the DSRA’s effective date, State

v. Kirby, 899 N.W.2d 485 (Minn. 2017).

         In July 2017, McDonald filed a petition for postconviction relief in state court. See

ECF No. 11‐9 at 6. The state trial court granted his petition to the extent that he sought

resentencing on his first‐degree drug offense under the reduced guidelines, but denied

his petition in all other respects. ECF No. 11‐9 at 35‐45. The state trial court resentenced

McDonald to 250 months on the first‐degree drug offense. ECF No. 11‐9 at 45. The

Minnesota Court of Appeals affirmed the trial court’s decision, McDonald v. State,

No. A18‐0064, 2018 WL 3614669 (Minn. Ct. App. July 30, 2018), and the Minnesota

Supreme Court denied review, McDonald v. State, No. A18‐0064, Order (Minn. Oct. 24,

2018).

         McDonald then filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2254, alleging six grounds for relief. ECF No. 1. In a report and recommendation



                                              ‐2‐
(“R&R”), Magistrate Judge Tony N. Leung recommended denying McDonald’s petition

and dismissing with prejudice all of his claims. ECF No. 17. Judge Leung concluded

that five of McDonald’s claims were procedurally barred and that his sixth claim—an

equal‐protection challenge to his resentencing—was meritless.

       This matter is before the Court on McDonald’s objection to the R&R. The Court

has conducted a de novo review. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Based

on that review, the Court overrules McDonald’s objection and adopts the R&R.1

                              I. PROCEDURAL DEFAULT

       In his § 2254 petition, McDonald claims that (1) his right to equal protection was

violated when the state trial court (a) refused to apply the DSRA’s increased weight

thresholds to his case and (b) resentenced him under a sentencing scheme that

discriminates on the basis of race;2 (2) his Sixth Amendment right to present a complete

defense was violated when the trial court ruled that all of his past convictions would be

admissible to impeach him if he testified at trial; (3) his right to due process was

violated when the prosecutor engaged in misconduct during the “Blakely portion” of his


       1
       In his R&R, Judge Leung thoroughly described McDonald’s state‐court
proceedings. The Court will not recount those proceedings again.
       2
        McDonald also claims that these decisions violated his right to due process, but
McDonald’s arguments relate solely to the Equal Protection Clause, and he does not
make any distinct arguments under the Due Process Clause. Like Judge Leung, this
Court will assume that McDonald’s due‐process arguments are identical to his equal‐
protection arguments. ECF No. 17 at 15.

                                             ‐3‐
sentencing proceeding; (4) his right to a speedy trial was violated; (5) his right to due

process was violated when the State engaged in sentencing manipulation; and (6) his

Sixth Amendment right to effective assistance of counsel was violated. See ECF No. 1.

                        A. Failure to Exhaust and Procedural Default

       “Before seeking a federal writ of habeas corpus, a state prisoner must exhaust

available state remedies, thereby giving the State the opportunity to pass upon and

correct alleged violations of its prisoners’ federal rights. To provide the State with the

necessary opportunity, the prisoner must fairly present his claim in each appropriate

state court (including a state supreme court with powers of discretionary review),

thereby alerting that court to the federal nature of the claim.” Baldwin v. Reese, 541 U.S.

27, 29 (2004) (cleaned up). A federal claim is “fairly presented” if the petitioner refers to

“‘a specific federal constitutional right, a particular constitutional provision, a federal

constitutional case, or a state case raising a pertinent federal constitutional issue’ in a

claim before the state courts.” McCall v. Benson, 114 F.3d 754, 757 (8th Cir. 1997)

(quoting Myre v. Iowa, 53 F.3d 199, 200‐01 (8th Cir. 1995)).

       When a claim is not exhausted because it has not been fairly presented to the

state courts, that claim will be found procedurally defaulted—i.e., the petitioner will be

barred from pursuing that claim in a § 2254 proceeding—if the state courts would not

“accord the petitioner a hearing on the merits” of that claim because the petitioner has



                                              ‐4‐
not “complied with state procedural rules governing post‐conviction proceedings.”

McCall, 114 F.3d at 757. “If state procedural rules prevent the petitioner from obtaining

such a hearing, then the petitioner is also procedurally barred from obtaining habeas

relief in a federal court unless he can demonstrate either cause and actual prejudice, or

that a miscarriage of justice will occur if [the court does] not review the merits of the

petition.” Id.

                  1. Speedy‐Trial and Sentencing‐Manipulation Claims

       McDonald objects to Judge Leung’s conclusion that McDonald’s speedy‐trial and

sentencing‐manipulation claims are unexhausted and procedurally defaulted.

       On direct appeal, McDonald was represented by counsel, but the Minnesota

Court of Appeals allowed McDonald to file a supplemental pro se brief. In that pro se

brief, McDonald raised his speedy‐trial and sentencing‐manipulation claims. ECF

No. 13‐1 at 10‐14, 15‐21. The Minnesota Court of Appeals rejected those claims on the

merits. McDonald, 2016 WL 596222, at *7‐9.

       Through counsel, McDonald then filed a petition for review with the Minnesota

Supreme Court. ECF No. 11‐6. As required by Minn. R. Civ. App. P. 117, subd. 3(a),

McDonald included “a statement of the legal issues sought to be reviewed” and

described “the disposition of those issues by the Court of Appeals.” See ECF No. 11‐6

at 3‐4. In identifying the issues that he wanted the Minnesota Supreme Court to review,



                                             ‐5‐
McDonald did not include either his speedy‐trial claim or his sentencing‐manipulation

claim, nor did he describe how the Minnesota Court of Appeals had disposed of those

claims. The only mention of those claims was made in a one‐sentence footnote, in

which McDonald’s attorneys noted that, before the Court of Appeals, McDonald had

“challenged the violation of his right to a speedy trial and alleged sentencing

manipulation” in a “Pro Se Supplemental Brief.” ECF No. 11‐6 at 3 n.1.

      The Court agrees with Judge Leung that McDonald did not exhaust his speedy‐

trial and sentencing‐manipulation claims because he did not fairly present them to the

Minnesota Supreme Court. McDonald’s claims are nowhere to be found in his list of

issues for review. McDonald’s petition also did not describe how the Minnesota Court

of Appeals had disposed of those claims, nor discuss how the Minnesota Court of

Appeals had erred, nor describe why the issues merited review by the Minnesota

Supreme Court. The only mention of the issues was in a cursory footnote, which

pointed out that McDonald had filed a pro se brief raising these issues in the Court of

Appeals. Nothing in McDonald’s petition alerted the Minnesota Supreme Court that

McDonald was asking it to review these issues.

      The Court also agrees with Judge Leung that McDonald’s speedy‐trial and

sentencing‐manipulation claims are procedurally defaulted under State v. Knaffla, 243

N.W.2d 737 (Minn. 1976). According to Knaffla, after “direct appeal has once been



                                            ‐6‐
taken, all matters raised therein, and all claims known but not raised, will not be

considered upon a subsequent petition for postconviction relief.” Id. at 741. The Knaffla

rule is well known to judges and attorneys in Minnesota, has been “consistently

followed” for decades, and serves as an adequate and independent state‐law basis for

procedural default. Murray v. Hvass, 269 F.3d 896, 899‐900 (8th Cir. 2001).

       In sum, McDonald did not fairly present his speedy‐trial and sentencing‐

manipulation claims to the Minnesota Supreme Court, and he cannot now present those

claims to any Minnesota court because of Knaffla. See, e.g., Murphy v. King, 652 F.3d 845,

848‐51 (8th Cir. 2011) (holding that a habeas petitioner was procedurally barred from

raising a claim that he had failed to fairly present to the Minnesota Supreme Court).3

McDonald’s speedy‐trial and sentencing‐manipulation claims are therefore

procedurally defaulted in this § 2254 proceeding.




       3
         McDonald attempted to raise his sentencing‐manipulation claim during his state
postconviction proceedings, but the trial court (unsurprisingly) found that the claim
was barred by Knaffla. See McDonald, 2018 WL 3614669, at *2. The Minnesota Court of
Appeals held that McDonald’s appeal of the trial court’s ruling on the sentencing‐
manipulation claim was untimely, id., and McDonald did not present the claim to the
Minnesota Supreme Court, ECF No. 11‐12 at 1‐2. This Court does not doubt, however,
that if they had ruled on the issue, the Minnesota Court of Appeals and the Minnesota
Supreme Court would have agreed with the trial court that McDonald’s sentencing‐
manipulation claim was barred by Knaffla.

                                            ‐7‐
               2. Complete‐Defense and Prosecutorial‐Misconduct Claims

       McDonald objects to Judge Leung’s conclusion that McDonald’s complete‐

defense and prosecutorial‐misconduct claims are unexhausted and procedurally

defaulted. McDonald’s complete‐defense claim is his argument that his Sixth

Amendment right to present a complete defense was violated when the trial court ruled

that, if McDonald testified, all of his prior convictions would be admitted to impeach

him. McDonald’s prosecutorial‐misconduct claim is his argument that, during the

Blakely portion of his sentencing proceeding, the prosecutor violated the Due Process

Clause by improperly referring to a number of dismissed charges in front of the jury.

       On direct appeal, McDonald argued in his petition for review to the Minnesota

Supreme Court that the trial court erred when it ruled that all of McDonald’s past

convictions could be used to impeach him and when it allowed the prosecutor to refer

to the dismissed charges during sentencing. But nowhere in the petition for review did

McDonald alert the Minnesota Supreme Court to the federal nature of these claims by

referring to “‘a specific federal constitutional right, a particular constitutional provision,

a federal constitutional case, or a state case raising a pertinent federal constitutional

issue.’” McCall, 114 F.3d at 757 (quoting Myre, 53 F.3d at 200‐01). To the contrary,

McDonald’s petition for review focused exclusively on alleged errors of state law.




                                             ‐8‐
Consequently, McDonald did not meet his burden of fairly presenting the substance of

his federal claims to the Minnesota Supreme Court.4

       Both of these claims are also procedurally barred under Knaffla, as the claims

were raised on direct appeal to the Minnesota Court of Appeals (and therefore

“known”), but were not raised in the petition for review to the Minnesota Supreme

Court, and thus the claims “will not be considered upon a subsequent petition for

postconviction relief.” 243 N.W.2d at 741. McDonald’s complete‐defense and

prosecutorial‐misconduct claims are therefore procedurally defaulted in this § 2254

proceeding.

                              3. Ineffective‐Assistance Claim

       In his state postconviction proceeding, McDonald claimed for the first time that

he did not receive the effective assistance of counsel at trial. This claim was not



       4
          McDonald did make the federal nature of his claims clear to the Minnesota
Court of Appeals, which, by affirming McDonald’s conviction, necessarily rejected his
arguments. And McDonald’s petition for review to the Minnesota Supreme Court
obviously discussed the opinion of the Minnesota Court of Appeals. But this was not
sufficient to “fairly present” McDonald’s federal claims to the Minnesota Supreme
Court. “[O]rdinarily a state prisoner does not ‘fairly present’ a claim to a state court if
that court must read beyond a petition or a brief (or a similar document) that does not
alert it to the presence of a federal claim in order to find material, such as a lower court
opinion in the case, that does so.” Baldwin v. Reese, 541 U.S. 27, 32 (2004). To exhaust a
federal claim, a petitioner must present the claim “within the four corners of his
appellate briefing.” Castillo v. McFadden, 399 F.3d 993, 1000 (9th Cir. 2005). Here,
McDonald did not make the federal nature of his claims apparent within the “four
corners” of his petition for review to the Minnesota Supreme Court.

                                             ‐9‐
presented to the Minnesota Court of Appeals or the Minnesota Supreme Court on direct

appeal, even though the claim is based on facts that are contained in the trial record and

that were known to McDonald at the time that he appealed his convictions and

sentences. Thus the claim was not exhausted.

       Moreover, an ineffective‐assistance claim that is based on facts known to the

defendant at the time of direct appeal is barred by Knaffla if it is not raised on direct

appeal. Reed v. State, 793 N.W.2d 725, 732 (Minn. 2010) (“The Knaffla rule bars a

postconviction ineffective‐assistance‐of‐trial‐counsel claim if the claim is based solely on

the trial record and the claim was known or should have been known on direct

appeal.”). McDonald’s ineffective‐assistance claim is therefore procedurally defaulted

in this § 2254 proceeding.5

       5
        As noted, McDonald petitioned the state trial court for postconviction relief. In
his state petition, McDonald included a number of claims, including the sentencing‐
manipulation, complete‐defense, and ineffective‐assistance claims that he is pursuing in
this § 2254 proceeding. McDonald, 2018 WL 3614669, at *2. The trial court issued two
orders with respect to McDonald’s claims: First, on August 17, 2017, the trial court
“granted, in part, McDonald’s petition, determining that McDonald was entitled to
resentencing for his first‐degree controlled‐substance crime but denied all other
requested relief on the ground that the claims are Knaffla‐barred.” Id. Second, on
November 14, 2017, the trial court “amended McDonald’s 316‐month sentence to a
250‐month sentence.” Id.

       McDonald appealed from both the August 17 and November 14 orders, but the
Minnesota Court of Appeals found that the appeal from the August 17 order was
untimely under Minn. R. Crim. P. 28.02. Id. Therefore, the Court of Appeals addressed
only the issues raised in the November 14 order. Id.
                                                                         (continued...)

                                             ‐10‐
                              B. Waiver of Procedural Default

       The Court has found that all of McDonald’s claims—save for his equal‐protection

claim—are procedurally defaulted. McDonald argues, however, that the Court should

nevertheless reach the merits of his claims because the State waived its procedural‐

default defenses by failing to raise them during these proceedings (except with respect

to the ineffective‐assistance claim, see ECF No. 18 at 7).

       McDonald is correct that the State generally forfeits procedural‐default defenses

by not raising them. See Jones v. Norman, 633 F.3d 661, 666 (8th Cir. 2011) (“When a state

fails ‘to advance a procedural default argument, such argument is waived.’” (quoting

Robinson v. Crist, 278 F.3d 862, 865 (8th Cir. 2002))). As with most general rules, though,

there is an exception: A court may raise procedural default sua sponte if (1) the State

did not expressly waive the defense and (2) both parties are afforded fair notice and an

opportunity to be heard on the issue. See 28 U.S.C. § 2254(b)(3) (“A State shall not be

deemed to have waived the exhaustion requirement or be estopped from reliance upon



       5
        (...continued)
       Judge Leung cited McDonald’s failure to bring a timely appeal of the August 17
order as an additional reason why some of McDonald’s claims should be deemed
procedurally defaulted. ECF No. 17 at 9‐10. The Court has determined that those
claims are procedurally defaulted for reasons unrelated to McDonald’s alleged violation
of Rule 28.02. Therefore, the Court need not address Judge Leung’s analysis of
Rule 28.02, nor McDonald’s arguments (1) that a violation of Rule 28.02 cannot be an
independent and adequate state ground for dismissal of a claim and (2) that McDonald
can demonstrate cause and prejudice.

                                            ‐11‐
the requirement unless the State, through counsel, expressly waives the requirement.”);

Dansby v. Hobbs, 766 F.3d 809, 824 (8th Cir. 2014) (“A federal court has discretion to

address procedural default in a habeas corpus case despite the State’s failure to present

the issue properly. The Supreme Court has held that before a court may address sua

sponte a different procedural defense—timeliness of a habeas petition—it must give the

parties fair notice and an opportunity to present their positions. The same requirements

of notice and opportunity to be heard should apply when a federal court chooses to

address procedural default on its own initiative.” (citations omitted)); Chavez‐Nelson v.

Walz, No. 17‐CV‐4098 (PJS/SER), 2019 WL 332200, at *1 (D. Minn. Jan. 25, 2019) (“When

a state fails to raise an affirmative defense to a habeas petition (such as failure to

exhaust or procedural default), a court may nevertheless rely on the defense as long as

the state did not expressly waive it.”).

       In this case, the State did not expressly waive any defense relating to exhaustion

or procedural default. “‘[T]he plain and ordinary meaning of the term ‘express’ means

directly stated or written, and is meant to distinguish situations where a message is

implied or left to inference.’” Chavez‐Nelson, 2019 WL 332200, at *2 (quoting Grinnell

Mut. Reinsurance Co. v. Villanueva, 798 F.3d 1146, 1148 (8th Cir. 2015)). With respect to

all of McDonald’s claims (except his ineffective‐assistance claim), the State was silent

about the issues of exhaustion and procedural default. The State’s silence plainly does



                                             ‐12‐
not constitute an express waiver. See Hampton v. Miller, 927 F.2d 429, 431 (8th Cir. 1991)

(holding that an express waiver exists when the State “unequivocally concedes in

pleadings” that the petitioner exhausted his claims in state court).

       In addition, both parties were provided with notice and an opportunity to be

heard on the issues of exhaustion and procedural default. The R&R put McDonald and

the State on notice that the Court might rely on exhaustion and procedural default to

dismiss most of the claims raised in McDonald’s § 2254 petition. And the opportunity

to object to the R&R gave McDonald and the State a reasonable opportunity to be heard

on the matter. See, e.g., Chavez‐Nelson, 2019 WL 332200, at *2 (holding that an R&R

recommending dismissal based on the doctrines of exhaustion and procedural default

provided “notice” to the parties and that the parties’ opportunity to object to the R&R

provided a “full opportunity to be heard”); see also Magouirk v. Phillips, 144 F.3d 348, 359

(5th Cir. 1998) (applying an abuse‐of‐discretion standard to the district court’s sua

sponte application of procedural default and concluding that “the Magistrate Judge’s

Memorandum and Recommendation placed Magouirk on notice that procedural

default was a potentially dispositive issue” and that the petitioner’s opportunity to

object to the R&R provided “a reasonable opportunity to oppose application of the

procedural default doctrine”).




                                            ‐13‐
       As it has done in the past, see Chavez‐Nelson, 2019 WL 332200, at *2, this Court

will apply the exhaustion and procedural‐default doctrines, notwithstanding the State’s

failure to assert those defenses in its pleadings and briefs. Those defenses are designed

not just to protect the interests of the parties to a particular lawsuit, but “to ensure that

state‐court judgments are accorded the finality and respect necessary to preserve the

integrity of legal proceedings within our system of federalism.” Martinez v. Ryan, 566

U.S. 1, 9 (2012). For the reasons described above, then, the Court holds that all of

McDonald’s claims are procedurally defaulted, save for his equal‐protection challenge

to his resentencing under the DSRA.

                                         II. MERITS

       McDonald’s equal‐protection claim consists of two distinct arguments:

       McDonald first argues that the State violated the Equal Protection Clause by

punishing him more harshly than similarly situated defendants based solely on when

he committed his offense. McDonald sold approximately 13 grams of

methamphetamine. ECF No. 11‐9 at 28. Prior to the enactment of the DSRA, selling

13 grams of methamphetamine was a first‐degree controlled‐substance offense. After

enactment of the DSRA, selling 13 grams of methamphetamine is a second‐degree

controlled‐substance offense. According to McDonald, providing different




                                             ‐14‐
punishments to defendants who commit identical crimes based solely on the timing of

those crimes violates the Equal Protection Clause.

       Of course, if McDonald’s argument had merit, neither the federal government

nor any state could ever increase or decrease the punishment for any crime—something

that the federal government and states have routinely done since the founding of the

Republic—because changing the penalties for a crime always results in pre‐change

defendants being treated differently from post‐change defendants based solely on when

they committed their offenses. Fortunately, McDonald’s argument does not have merit.

       “The Equal Protection Clause generally requires the government to treat

similarly situated people alike.” Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th Cir. 1994).

A corollary to this principle is that “[d]issimilar treatment of dissimilarly situated

persons does not violate equal protection.” Id. A person who sold 13 grams of

methamphetamine before the DSRA was enacted is not similarly situated in all material

respects to a person who sold 13 grams of methamphetamine after the DSRA was

enacted. McDonald decided to sell 13 grams of methamphetamine at a time when such

a sale was classified as a first‐degree controlled‐substance offense and punished

accordingly. Someone who decides to sell 13 grams of methamphetamine today is

doing so at a time when such a sale is classified as a second‐degree controlled‐substance

offense and punished accordingly. The two individuals are making different decisions



                                             ‐15‐
to violate different laws carrying different penalties. Thus, the two individuals are not

similarly situated in all material respects. See Moffett v. Collier, No. A‐10‐CA‐676 SS,

2011 WL 2173589, at *4‐5 (W.D. Tex. June 2, 2011) (rejecting the petitioner’s “novel view

of equal protection” under which “all prisoners, regardless of the date each committed

his criminal offense, are ‘similarly situated’”).

       McDonald also argues that he was sentenced in violation of the Equal Protection

Clause because African Americans (such as McDonald) make up a disproportionate

share of those arrested, convicted, and imprisoned for drug offenses. The Court

dismisses McDonald’s claim for the reasons explained by Judge Leung.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court OVERRULES petitioner’s objection [ECF No. 18] and ADOPTS the R&R [ECF

No. 17]. IT IS HEREBY ORDERED THAT:

       1.     McDonald’s petition for a writ of habeas corpus under 28 U.S.C. § 2254

              [ECF No. 1] is DENIED.

       2.     This action is DISMISSED WITH PREJUDICE.

       3.     No certificate of appealability will issue.




                                             ‐16‐
     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 6, 2019          s/Patrick J. Schiltz
                                 Patrick J. Schiltz
                                 United States District Judge




                              ‐17‐
